0/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the remarks filed on 3/24/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3-6,8,10-13,15 and 17-20 listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Nilsson (U.S. Patent 8,868,462) in view of Bacsastow/Bac (U.S. Patent 8,577,804) & Kuttuva (U.S. Patent Pub 2012/0267432) & Kim (US Patent 10,552,868)
Re claim 1 & 8 & 15: Nilsson discloses: 
A method for verifying a result of payment: (Nilsson, Fig 2)
An apparatus comprising: a memory storing computer instructions; and one or more processors configured to execute the computer instructions to perform operations comprising: (Nilsson, Fig 2) 
A non-transitory computer-readable storage medium storing instructions executable by a processor to cause the processor to perform operations comprising: (Nilsson, Fig 2)
receiving, by a server, a payment transfer request sent by a payor (user or Payor or buyer), the payment transfer request requesting transfer of a payment from the payor transferor to a payee (payee or merchant); (Nilsson, Fig 2, item 208 + 203 + Figure 3A-C)
after the payment is transferred from the payor to the payee according to the payment transfer request, determining, by the server, a personalized code corresponding to the payee; wherein the personalized text message is preset by the payee with the server (Nilsson, Fig 2, Pin + Figure 3A-C)
determining, by the server, verification information for the transfer, wherein the verification information indicates that the transfer of the payment succeeds and includes the personalized code; and (Nilsson, Fig 2, verification + Figure 3A-C)
transmitting, by the server, a payment transfer result comprising the verification information to a terminal associated with the payor to cause the terminal associated with the payor to display the personalized text message having the daily promotional message of the payee (Nilsson, Fig 2, item 208 + 205 + Figure 3A-C)

While examiner believes, Nilsson teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Bac & Kuttuva & Kim additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nilsson by adapting any features of Bac & Kuttuva.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Nilsson and Bac & Kuttuva both relate to same subject area of a payment process. 
receiving, by a server, a payment transfer request sent by a payor (user or Payor or buyer), the payment transfer request being used for requesting transfer of resources of the payor to a payee (payee or merchant); (Bac Figure 12 item 12.1 + 12.2)
after the resources of the payor are transferred to the payee according to the payment transfer request, determining, by the server, a personalized code corresponding to the payee; (Bac Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36 + figure 39 “QR code”)
determining, by the server, verification information for the transfer, wherein the verification information is used for indicating that the transfer succeeds and includes the personalized code; and (Bac Figure 12 + Kuttuva Figure 36 + 39)
transmitting, by the server, a payment transfer result comprising the verification information to a terminal associated with the payor to cause the terminal associated with the payor to display the personalized text message having the daily promotional message of the payee  (Kim Figure 12 + Bac Figure 12 + Nilsson, Fig 2, item 208 + 205 + Figure 3A-C + Kuttuva Figure 39)
Re claim 2 & 9 & 16: see claim 1 + 
wherein the personalized code is preset by the payee with the server. (Bac Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36)
Re claim 3 & 10 &17: see claim 1 + 
wherein the determining verification information for the transfer comprises:
determining a time stamp when the transfer succeeds, wherein the verification information further includes the time stamp. (Bac claim 13 + Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36 + Nilsson, Fig 2)
Re claim 4 & 11 & 18: see claim 1 + 
wherein the payment transfer request sent by the payor is sent after the payor scanning identification code information of the payee. (Bac Figure 12 item 12.1 “personalized code” + figure 16 item 16.7+ Kuttuva Figure 36 + Nilsson, Fig 2)
Re claim 5 & 12 & 19: see claim 1 + 
wherein the identification code information comprises one of the following: a barcode, a QR code, or an AR identification code. (Kuttuva Figure 36 + Bac Figure 12 + Nilsson, Fig 2)
Re claim 6 &13 20: see claim 1 + 
further comprising transferring the resources of the payor to the payee based on the identification code information.  (Nilsson, Fig 2, verification + Figure 3A-C + Bac Figure 12)
Re claim 7 & 14: see claim 1 + 
wherein the payment transfer result causes a user device associated with the payor to display the personalized code. (Nilsson, Fig 2, verification + Figure 3A-C + Bac Figure 12)
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action above.  Applicant's art arguments are considered moot due to new grounds of rejection. 
The applicant argued prior art did not teach “after the payment is transferred from the payor to the payee according to the payment request, determining, by the server, a personalized text message of the payee,” as recited in amended independent claim 1. 
The Examiner refutes the argument made by the Applicant and draws the attention Kim Figure 12 item 1208 “provide an indication of redeemable promotion”, Kim Figure 13 shows the text message and confirmed in column 5 line 69 to be a text message.  The applicants limitation of “after the payment is transferred from the payor to the payee according to the payment request” is intended language and holds little patentable weight particular with some order of events.  However, Kim Figure 13 has “consumer data” which reads upon this as well as Nilsson, Fig 2 which explicitly teaches these steps.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arora patent 10,438,188 which teaches a method for provide shared promotion redemptions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        /